



EMPLOYMENT AGREEMENT
Effective as of May 24, 2016 between
Popeyes Louisiana Kitchen, Inc. (the "Company") and
Harold M. Cohen ("Executive")




WHEREAS, the Company currently employs Executive under the terms and conditions
of an employment agreement between the Company and Executive dated November 12,
2008 (the “Prior Employment Agreement”); and


WHEREAS, the Company and Executive desire to amend and restate the Prior
Employment Agreement for the purpose of updating certain provisions to reflect
current competitive pay practices (as so amended and restated herein, the
“Agreement”);


NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:


1.Term of Agreement.


This Agreement shall be effective as of the date set forth above (the “Effective
Date”) and, unless earlier terminated pursuant to Section 8 below, shall
continue through December 31, 2016 (the "Initial Term"). Beginning on December
31, 2016, and on each December 31 thereafter (each, a "Renewal Date"),
Executive's employment hereunder will automatically be extended for an
additional one‑year period without further action by Executive or the Company.
Such automatic one-year renewal shall continue from year to year unless and
until either the Company or Executive gives to the other written notice not less
than ninety (90) days prior to the applicable Renewal Date of its or his
decision not to renew for an additional one year. The Initial Term and any
renewal shall be referred to as the “Term.”


2.Employment.


2.01    Position. Executive shall serve as General Counsel and Chief
Administrative Officer of the Company, and shall perform such duties consistent
with his position as may be assigned to him from time to time by the Chief
Executive Officer of the Company (“CEO”) or the Board of Directors of the
Company (the “Board”). Executive shall perform his duties hereunder at the
Company’s corporate offices at 400 Perimeter Center Terrace, Suite 1000,
Atlanta, Georgia, 30346, subject to such reasonable amount of travel as is
necessary to render the services provided hereunder.


2.02    Time and Efforts. Executive, so long as he is employed hereunder, shall
devote his full business time and attention to the services required of him
hereunder, except as otherwise agreed and for vacation time and reasonable
periods of absence due to sickness or personal injury, and shall use his best
efforts, judgment and energy to perform and advance the business and interests
of the Company in a manner consistent with the duties of his position.
Notwithstanding anything contained in this Agreement to the contrary, nothing
shall preclude Executive from (i) serving on the boards of directors of trade
associations or charitable organizations; (ii) engaging in charitable activities
and community affairs; (iii) serving on the boards of directors of other public
and/or private companies with the prior written approval of the Board, which
shall not be unreasonably withheld; or (iv) managing his personal investments
and affairs, provided that the activities described in the preceding clauses (i)
through (iv) do not materially interfere with the proper performance of his
duties and responsibilities hereunder.


1.Base Salary.


1

--------------------------------------------------------------------------------







Beginning on the date hereof, the Company shall pay Executive, in equal
installments no less frequently than monthly, a base salary of $361,000 per
annum (the “Base Salary”), less all applicable withholdings, during the Term.
Executive's Base Salary shall be reviewed by the People Services (Compensation)
Committee of the Board (the “Compensation Committee”) on an annual basis.


2.Incentive Pay.


4.01    Annual Cash Incentive Plan. The Compensation Committee, acting in its
sole discretion, shall annually, at the beginning of each fiscal year of the
Company, approve an annual cash incentive plan (the “Annual Cash Incentive
Plan”) for Executive, which Plan shall contain such terms and provisions as the
Compensation Committee shall determine. The Annual Cash Incentive Plan shall set
forth the specific financial and performance goals which must be achieved for
Executive to be entitled to receive payment under such Annual Cash Incentive
Plan. Any amounts payable to Executive pursuant to the Annual Cash Incentive
Plan is hereinafter referred to as “Cash Incentive Pay.”


4.02    Annual Target Cash Incentive Pay. The annual target Cash Incentive Pay
(“Target Cash Incentive Pay”) for Executive during each fiscal year of the Term
shall be not less than 60% of Executive’s current Base Salary, payable in
accordance with the terms of the Annual Cash Incentive Plan. Executive's Target
Cash Incentive Pay, as a percentage of Base Salary, shall be reviewed by the
Compensation Committee on an annual basis.


4.03    Payment of Cash Incentive Pay. If Executive is entitled to payment of
any Cash Incentive Pay for any fiscal year, payment will be made to Executive as
set forth in the Annual Cash Incentive Plan, but in no event later than two and
one-half months following the end of each fiscal year.


3.Equity Compensation.


As part of Executive’s compensation, Executive may be granted stock options,
restricted stock or other forms of equity compensation in the future based upon
Executive’s performance, as determined in the sole discretion of the
Compensation Committee. Equity compensation payable to Executive shall be
reviewed and approved by the Compensation Committee on an annual basis.






4.Executive Benefits.


6.01    Life Insurance. During the Term, Executive shall be entitled to term
life insurance coverage paid by the Company with a death benefit in an amount
not less than
$1,805,000 (the “Death Benefit”). The Death Benefit proceeds shall be payable
solely under such life insurance policy and not by the Company.


6.02    Disability Insurance. During the Term, Executive shall be entitled to
disability insurance coverage in accordance with the terms and conditions of the
Company’s disability program available to other senior officers.


6.03    Executive Medical Benefit. The Company, at its expense, shall provide
Executive with an annual physical examination to be conducted by a physician or
physicians as determined by Executive subject to the reasonable approval of the
Company.




2

--------------------------------------------------------------------------------





6.04    Other Benefits. Executive shall be provided additional employee
benefits, in addition to those identified in Section 6.01 through 6.03 above,
including, without limitation, participation in the Company’s 401(k) plan,
health, accident and disability insurance under the Company's regular and
ongoing plans, policies and programs available, from time to time, to senior
officers of the Company, in accordance with the provisions of such plans,
policies and programs governing eligibility and participation; provided,
however, that such benefits may be modified, amended or rescinded by the
Compensation Committee or the Board subject to applicable law and the terms of
such plans.


6.05    Vacation. Executive shall be entitled to four (4) weeks paid vacation
and five (5) days of paid personal business time each year during the Term. Any
vacation or personal business days not used in any year shall be subject to
forfeiture or accrual pursuant to the Company’s then-current vacation policy.


7.    Business Expenses.


All reasonable and customary business expenses incurred by Executive in the
performance of his duties hereunder during the Term shall be promptly paid or
reimbursed by the Company in accordance with the Company's policies in effect,
from time to time, and subject to Section 23.04 of this Agreement.




8.    Termination of Employment.


8.01    Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:


The term "Cause" shall mean (i) Executive commits (as determined by the Board in
good faith after giving Executive an opportunity to be heard), is convicted of
or pleads guilty or nolo contendere (or any similar plea or admission) to, a
felony, or any crime involving fraud, dishonesty, violence or moral turpitude,
(ii) Executive, in carrying out his duties hereunder, has been guilty of gross
neglect or willful misconduct resulting in harm or potential material harm to
the Company or any of its subsidiaries or Affiliates, (iii) Executive willfully
engages in dishonesty or other willful conduct that causes harm or has the
potential to cause material harm to the reputation of the Company or any of its
Affiliates, (iv) Executive’s violation of any policy of the Company relating to
equal employment opportunity, harassment, business conduct or conflict of
interest, (v) Executive’s use or sale of illegal drugs, abuse of other
controlled substances, working under the influence of alcohol or other
controlled substances, (vi) Executive shall have failed to materially comply
with the policies of the Company or shall have refused to follow or materially
comply with the duly promulgated, reasonable and lawful directives of the Board
and such failure or refusal to comply continues for fifteen (15) days after
written notice by the Company has been received by Executive, (vii) Executive
has breached any of the provisions of Sections 9.02, 9.04 or 9.05 or (viii)
Executive otherwise materially breaches a material term of this Agreement.


The term “Code” shall mean the Internal Revenue Code of 1986, as amended,
including all applicable Treasury regulations promulgated thereunder.


The term "Constructive Discharge" shall mean a Separation from Service by
Executive on account of the following without his prior written consent: (i) a
material diminution of his position, authority, responsibilities and/or duties;
(ii) any material reduction in Executive’s then-current Base Salary or Target
Cash Incentive Pay; (iii) the failure of a successor to the Company (whether
through an asset sale or other sale of all or substantially all of the Company
through which assumption of this Agreement would be required for it to remain in
force after consummation of the sale) to assume this Agreement and


3

--------------------------------------------------------------------------------





the Company’s obligations under this Agreement; (iv) a material breach of any
material term of this Agreement by the Company; or (v) the Company’s delivery of
a notice indicating its decision not to renew the Term of this Agreement
pursuant to Section 1 of this Agreement; provided, however, that no Separation
from Service by Executive shall be considered a Constructive Discharge unless,
within ninety (90) days of the initial existence of such diminution or change or
other event constituting a Constructive Discharge, Executive has first provided
written notice to the Company’s Chairman of the Board of the factual
circumstances forming the basis for the claim of constructive discharge and of
his intent to treat those circumstances as a Constructive Discharge under this
Agreement, and the Company has not cured such alleged breach within a period of
thirty (30) days after actual receipt of the written notice by the Chairman of
the Board. It is intended by the parties that a Constructive Discharge shall
constitute an “involuntary separation from service” within the meaning of Treas.
Reg. §1.409A-1(n).


The term "Disability" shall mean that Executive has failed to or has been unable
to, or that a physician has determined that Executive is, has been or will be,
unable to substantially perform his duties as the result of any physical or
mental disability for a period of one hundred and eighty (180) days (whether or
not consecutive) during any twelve (12) month period.


The term “Separation from Service” shall mean a “separation from service” with
the Company within the meaning of Section 409A of the Code.


8.02    Termination upon Death or Disability. If Executive has a Separation from
Service due to his death or Disability, the Company shall pay to the estate of
Executive or to Executive, as the case may be, within fifteen (15) days
following Executive's Separation from Service due to death or Disability, all
amounts then payable to Executive pro-rated through the date of Executive's
Separation from Service pursuant to Section 3, the amount of any earned but
unpaid Cash Incentive Pay pursuant to Section 4.02 above, the amount of any
accrued but unused vacation under Section 6.05 above for the year in which the
Separation from Service occurs and any reimbursable amounts owed to Executive
under Section 7 above (the “Accrued Obligations”). In addition, contingent upon
Executive (or in the case of Executive’s death, Executive’s estate) executing
and not revoking a separation agreement, including a general release of claims,
in form and substance reasonably acceptable to the Company, the Company shall
pay to Executive (or in the case of Executive’s death, Executive’s estate), at
the time contemplated by the Annual Cash Incentive Plan, such Cash Incentive
Pay, if any, to which he would have been entitled under the terms of the Annual
Cash Incentive Plan had Executive remained in the employ of the Company for the
entire fiscal year in which such termination occurs. Further, all outstanding
equity rights held by Executive (including without limitation stock options,
restricted stock, restricted stock units and other time-based equity rights)
shall become vested on a pro rata basis to reflect the portion of the vesting
period that had elapsed prior to Executive’s Separation from Service. Any stock
options and other awards in the nature of rights that may be exercised that are
vested or become vested pursuant to the preceding sentence shall expire on the
earlier of (i) the one-year anniversary of Executive’s Separation from Service,
or (ii) their regular termination date. Performance-based equity awards shall be
earned on a pro rata basis to reflect the portion of the vesting period that had
elapsed prior to Executive’s Separation from Service, based on an assumed level
of performance at target level, and shall be paid within thirty (30) days of
Executive’s Separation from Service.


8.03    Termination by the Company without Cause or Executive’s Resignation for
a Constructive Discharge. The Company may terminate Executive’s employment under
this Agreement without Cause at any time, upon written notice to Executive. If
Executive has a Separation from Service as a result of a termination without
Cause (other than a Separation of Service described in Section 8.02 above) or as
a result of his resignation because he has experienced a Constructive Discharge,
the Company shall pay to Executive the Accrued Obligations within fifteen (15)
days following Executive's Separation from Service. In addition, contingent upon
Executive’s executing and not revoking a separation agreement, including a
general release


4

--------------------------------------------------------------------------------





of claims, in form and substance reasonably acceptable to the Company, and
otherwise complying with the condition precedent described below, the Company
shall pay or provide to Executive, in lieu of all other amounts payable
hereunder or benefits to be provided hereunder, the following severance amounts
and benefits, subject to applicable tax withholding: (a) a payment equal to the
sum of (x) and (y) where (x) is two (2.0) times Executive's Base Salary at the
time of the Separation from Service, and (y) is two (2.0) times Executive’s
Target Cash Incentive Pay for the year in which the Separation from Service
occurs; and (b) the acceleration of any unvested equity rights held by
Executive, as follows: (i) outstanding stock options and other awards in the
nature of rights that may be exercised shall become fully vested and
exercisable, (ii) time-based restrictions on restricted stock, restricted stock
units and other equity awards shall lapse and the awards shall become fully
vested, and (iii) performance-based equity awards shall remain outstanding and
shall be earned, if at all, based on actual performance through the end of the
performance period, prorated to reflect the portion of the performance period
that had elapsed prior to Executive’s Separation from Service. It is intended by
the parties that the severance amounts and benefits described above shall
constitute a short-term deferral under Treas. Reg. §1.409A-1(b)(4).


Additionally, if Executive elects to continue participation in any group
medical, dental, vision and/or prescription drug plan benefits to which
Executive and/or Executive’s eligible dependents would be entitled under Section
4980B of the Code (COBRA), and otherwise remains eligible for such continuation,
then for a period not to exceed twelve (12) months, the Company shall pay the
excess of (i) the COBRA cost of such coverage over (ii) the amount that
Executive would have had to pay for such coverage if he had remained employed
during such period and paid the active employee rate for such coverage,
provided, however, that if Executive becomes eligible to receive group health
benefits under a program of a subsequent employer or otherwise (including
coverage available to Executive’s spouse), the Company’s obligation to pay any
portion of the cost of health coverage as described herein shall cease, except
as otherwise provided by law.


As a condition precedent to the requirement of the Company to make such payments
(other than the Accrued Obligations) or grant such accelerated vesting,
Executive shall not be in breach of his obligations under Section 9 below and
Executive shall have executed, delivered and not revoked a separation agreement,
including a general release of claims, in form and substance reasonably
acceptable to the Company.


Any payment (other than the COBRA payments) required to be made under this
Section 8.03 shall be made to Executive in a lump sum in cash within 60 days
after the date of his Separation from Service; provided, however, that no
payment shall be due until at least eight (8) days after Executive has executed
and delivered to the Company the separation agreement described above.


8.04    Voluntary Termination by Executive or Termination for Cause. Executive
may resign his employment hereunder for any reason and at any time, upon thirty
(30) days prior written notice to the Company, and such resignation shall not be
a breach of this Agreement. The Company may terminate Executive's employment
hereunder at any time for Cause, as determined by the Board acting reasonably
and in good faith. In the event Executive has a Separation from Service as a
result of his resignation (other than as a result of a Constructive Discharge)
or as a result of a termination by the Company for Cause, the Company shall (i)
pay to Executive the Accrued Obligations within fifteen (15) days following
Executive's Separation from Service and (ii) be under no obligation to make
severance payments to Executive or continue any benefits being provided to
Executive beyond the date of Executive's Separation from Service other than
benefits to which Executive may be entitled as a result of Federal or state law.


8.05    No Mitigation. In the event of any termination of Executive’s employment
under this Section 8, Executive shall be under no obligation to seek other
employment and there shall be no offset against amounts due to Executive under
this Agreement on account of any compensation attributable to any


5

--------------------------------------------------------------------------------





subsequent employment that he may obtain except as specifically provided in this
Section 8. Notwithstanding anything contained in this Agreement to the contrary,
the payments and benefits set forth in this Section 8 shall be provided to
Executive in lieu of any benefits to which Executive may be entitled to receive
under any other severance or change-in-control plan, program, policy or
arrangement of the Company.


9.    Confidentiality and Non-Competition.


9.01    Definitions. For purposes of this Section 9, the following terms shall
have the following meanings:


“Affiliate” means any corporation, limited liability company, partnership or
other entity of which the Company owns at least fifty percent (50%) of the
outstanding equity and voting rights, directly or indirectly, through any other
corporation, limited liability company, partnership or other entity.


“Businesses” means the businesses engaged in by the Company directly or through
its Affiliates immediately prior to termination of employment.


“Competitive Business” means the business of owning, operating, and/or
franchising quick-service restaurants specializing primarily in the sale of
chicken as well as the business of providing any other activities, products, or
services of the type conducted, authorized, offered, or provided by the Company
or any of its Affiliates as of the termination of Executive’s employment with
the Company, or during the two (2) years immediately prior the termination of
Executive’s employment with the Company. For the avoidance of doubt, a
Competitive Business that specializes primarily in the sale of chicken includes,
without limitation, KFC Corporation, Church’s Chicken, Bojangles’, Zaxby’s,
Chick-fil-A, Raising Cane’s, Nando’s, Wingstop and WingStreet.


“Confidential Information” means any and all data and information relating to
the Company (including any Affiliates), its activities, business, or clients
that (i) is disclosed to Executive or of which Executive becomes aware as a
consequence of his employment with the Company; (ii) has value to the Company or
any Affiliate; and (iii) is not generally known outside of the Company or any
Affiliate. “Confidential Information” shall include, but is not limited to the
following types of information regarding, related to, or concerning the Company
or any Affiliate: trade secrets (as defined by O.C.G.A. § 10-1-761); financial
plans and data; management planning information; business plans; operational
methods; market studies; marketing plans or strategies; pricing information;
product development techniques or plans; customer lists; customer files, data
and financial information; details of customer contracts; current and
anticipated customer requirements; identifying and other information pertaining
to business referral sources; past, current and planned research and
development; computer aided systems, software, strategies and programs; business
acquisition plans; management organization and related information (including,
without limitation, data and other information concerning the compensation and
benefits paid to officers, directors, employees and management); personnel and
compensation policies; new personnel acquisition plans; and other similar
information. “Confidential Information” also includes combinations of
information or materials which individually may be generally known outside of
the Company or any Affiliate, but for which the nature, method, or procedure for
combining such information or materials is not generally known outside of the
Company or any Affiliate. In addition to data and information relating to the
Company and its Affiliates, “Confidential Information” also includes any and all
data and information relating to or concerning a third party that otherwise
meets the definition set forth above, that was provided or made available to the
Company or any Affiliate by such third party, and that the Company or such
Affiliate has a duty or obligation to keep confidential. This definition shall
not limit any definition of “confidential information” or any equivalent term
under state or federal law.




6

--------------------------------------------------------------------------------





“Restricted Period” means the period commencing as of the date hereof and ending
on the date one (1) year after the termination of Executive’s employment with
the Company for any reason, whether voluntary or involuntary.


“Restricted Territory” means the territory as to which Executive provides
services for the Company or its Affiliates, which extends to the area in which
the Company or its Affiliates conduct the Competitive Business as of the date of
Executive’s Separation from Service.


“Restrictive Covenants” means the obligations contained in Sections 9.02 through
9.06 below.


9.02    Covenant Not to Use or Disclose Confidential Information. The Company
and Executive recognize that, during the course of Executive’s employment with
the Company, the Company has disclosed and will continue to disclose to
Executive Confidential Information concerning the Company and the Affiliates,
their products, their franchisees, their services and other matters concerning
their Businesses, all of which constitute valuable assets of the Company and the
Affiliates. The Company and Executive further acknowledge that the Company has,
and will, invest considerable amounts of time, effort and corporate resources in
developing such valuable assets and that disclosure by Executive of such assets
to the public shall cause irreparable harm, damage and loss to the Company and
the Affiliates. Accordingly, Executive acknowledges and agrees, except as may be
required otherwise by law:


(a)    that the Confidential Information is and shall remain the exclusive
property of the Company (or the applicable Affiliate);


(b)    to use the Confidential Information exclusively for the purpose of
fulfilling the obligations under this Agreement;


(c)    to hold the Confidential Information in confidence and not copy, publish
or disclose to others or allow any other party to copy, publish or disclose to
others in any form, any Confidential Information without the prior written
approval of an authorized representative of the Company; and


(d)    not to use any Confidential Information for the benefit of anyone other
than the Company


Notwithstanding anything contained in this Agreement to the contrary, Executive
may use or disclose Confidential Information (i) as such use or disclosure may
be required or appropriate to fulfill his duties for the benefit of the Company
as an employee of the Company, (ii) when required to do so by a court of law, by
a governmental agency having regulatory authority over the Company and the
authority to order such use or disclosure, (iii) to the extent that such
Confidential Information becomes generally known to the public or trade through
the act of one who has the authority to disclose such information without
violating any right or privilege of the Company or any of its Affiliates, or
(iv) with respect to disclosure of information involving Executive’s
compensation, to Executive’s spouse, attorney and/or personal tax or financial
advisor, provided, however, that any disclosure or use of such Confidential
Information by any such person (except to complete Executive’s personal tax,
legal or financial planning) shall be deemed to be a breach of this Section 9.02
by Executive.


These obligations shall remain in effect for as long as the information or
materials in question retain their status as Confidential Information.


The confidentiality, property, and proprietary rights protections available in
this Agreement are in addition to, and not exclusive of, any and all other
corporate rights, including those provided under copyright, corporate officer or
director fiduciary duties, and trade secret and confidential information laws.


7

--------------------------------------------------------------------------------





Notwithstanding anything contained herein to the contrary, Executive shall not
be restricted from disclosing information that is required to be disclosed by
law, court order or other valid and appropriate legal process; provided,
however, that in the event such disclosure is required by law, Executive shall
provide the Company with prompt notice of such requirement so that the Company
may seek an appropriate protective order prior to any such required disclosure
by Executive.


9.03    Cooperation. Executive agrees to cooperate with the Related Parties,
with no compensation beyond compensation to which he is otherwise entitled
pursuant to this Agreement, in any litigation or administrative proceedings
involving any matters with which Executive was involved during Executive’s
employment with the Company. The Company shall request such assistance in a
reasonable manner so as to not unreasonable interfere with Executive’s business
and personal schedules and shall reimburse Executive for reasonable expenses
reasonably incurred by Executive in providing such assistance.


9.04    Covenant Not to Compete. Executive agrees that, during the Restricted
Period, he will not, without prior written consent of the Company, directly or
indirectly (i) be employed or otherwise engaged by a Competitive Business within
the Restricted Territory in a management, executive, director or consulting
capacity, (ii) engage in Competitive Business within the Restricted Territory or
(ii) own, manage, operate, join, control or participate in the ownership,
management, operation or control, of any business, whether in corporate,
proprietorship or partnership form or otherwise where such business is engaged
in Competitive Business within the Restricted Territory. Executive acknowledges
and agrees that the Company does business throughout the Restricted Territory,
that Executive’s duties concern the entire Restricted Territory and that the
Restricted Territory is therefore reasonable.


9.05    Covenant Not To Induce. Executive covenants and agrees that during the
Restricted Period, he will not, directly or indirectly, on his own behalf or in
the service or on behalf of others, hire, solicit for other employment, take
away or attempt to hire, solicit for other employment or take away any person
who is or was an employee of the Company or any Affiliate during the one (1)
year immediately preceding the conduct in question (if the conduct occurs while
Executive is still employed by the Company) or the termination of Executive’s
employment (if the conduct occurs after Executive’s termination), as applicable.


9.06    Return of Materials. Except in the course of Executive carrying out his
duties hereunder: (i) Executive agrees that he will not retain, provide to
others outside the Company damage or destroy (except as set forth below), and
will immediately return to the Company on or prior to the termination of
Executive’s employment or at any other time the Company requests such return,
any and all property of the Company that is in his possession or subject to his
control, including, but not limited to, keys, credit and identification cards,
personal items or equipment, customer files and information, papers, drawings,
notes, manuals, specifications, designs, devices, code, email, documents,
diskettes, CDs, tapes, keys, access cards, credit cards, identification cards,
computers, mobile devices, other electronic media, all other files and documents
relating to the Company or any Affiliate or their business (regardless of form,
but specifically including all electronic files and data of the Company and all
Affiliates), together with all Confidential Information belonging to the Company
or any Affiliate or that Executive received from or through his employment with
the Company, and (ii) Executive will not make, distribute, or retain copies,
portions, abstracts, summaries or other representations of any such information
or property.


9.07    Remedies. Executive specifically acknowledges and agrees that the remedy
at law for any breach of the Restrictive Covenants will be inadequate and that
any breach or threatened breach of the Restrictive Covenants would cause
irreparable injury to the Company and that money damages would not provide an
adequate remedy to the Company. Executive further agrees that in the event
Executive breaches, or threatens to breach, any of the Restrictive Covenants,
the Company shall have the right and remedy, without the necessity of proving
actual damage or posting any bond, to enjoin, preliminarily and permanently,


8

--------------------------------------------------------------------------------





Executive from violating or threatening to violate the Restrictive Covenants and
to have the Restrictive Covenants specifically enforced by any court of
competent jurisdiction. If permitted under applicable law, Executive understands
and agrees that if he violates any of the obligations set forth in the
Restrictive Covenants, the period of restriction applicable to each obligation
violated shall cease to run during the pendency of any litigation over such
violation, provided that such litigation was initiated during the period of
restriction. Such rights and remedies shall be in addition to, and not in lieu
of, any other rights and remedies available to the Company at law or in equity.
The Company and Executive understand and agree that, if the parties become
involved in legal action regarding the enforcement of the Restrictive Covenants,
a court of competent jurisdiction shall determine which party has prevailed on
the preponderance of the issues (taking into account the substance and
significance of the claims as well as the number) and shall require the other
party to pay the prevailing party’s reasonable attorneys’ fees.


9.08    Severability and Modification of Covenants. Executive acknowledges and
agrees that each of the Restrictive Covenants is reasonable and valid in time
and scope and in all other respects. The parties agree that it is their
intention that the Restrictive Covenants be enforced in accordance with their
terms to the maximum extent permitted by law. Each of the Restrictive Covenants
shall be considered and construed as a separate and independent covenant and
they are severable from one another. Should any part or provision of any of the
Restrictive Covenants be held invalid, void, or unenforceable, such invalidity,
voidness, or unenforceability shall not render invalid, void, or unenforceable
any other part or provision of this Agreement or such Restrictive Covenant. If
any of the provisions of the Restrictive Covenants should ever be held by a
court of competent jurisdiction to exceed the scope permitted by the applicable
law, such provision or provisions shall be automatically modified to such lesser
scope as such court may deem just and proper for the reasonable protection of
the Company’s legitimate business interests and may be enforced by the Company
to that extent in the manner described above and no other provisions of this
Agreement shall be rendered invalid or unenforceable by such modification.


9.09    Ownership of Property. Executive agrees and acknowledges that all works
of authorship and inventions, including but not limited to products, goods,
know-how, Trade Secrets and Confidential Information, and any revisions thereof,
in any form and in whatever stage of creation or development, arising out of or
resulting from, or in connection with, the services provided by Executive to the
Company or any Affiliate under this Agreement are works made for hire and shall
be the sole and exclusive property of the Company or such Affiliate. Executive
agrees to execute such documents as the Company may reasonably request for the
purpose of effectuating the ownership and other rights of the Company or the
Affiliate in any such property.


9.10    No Defense. The existence of any claim, demand, action or cause of
action of Executive against the Company shall not constitute a defense to the
enforcement by the Company of any of the covenants or agreements in this Section
9.


10.    Mandatory Reduction of Payments in Certain Events.


(a)    Notwithstanding anything in this Agreement to the contrary, in the event
it shall be determined that any payment or distribution by the Company to or for
the benefit of Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a
"Payment") would be subject to the excise tax imposed by Section 4999 of the
Code (the "Excise Tax"), then, prior to the making of any Payment to Executive,
a calculation shall be made comparing (i) the net benefit to Executive of the
Payment after payment of the Excise Tax, to (ii) the net benefit to Executive if
the Payment had been limited to the extent necessary to avoid being subject to
the Excise Tax. If the amount calculated under (i) above is less than the amount
calculated under (ii) above, then the Payment shall be limited to the extent
necessary to avoid being subject to the Excise Tax (the "Reduced Amount"). The
reduction of the Payments


9

--------------------------------------------------------------------------------





due hereunder, if applicable, shall be made by first reducing cash Payments and
then, to the extent necessary, reducing those Payments having the next highest
ratio of Parachute Value to actual present value of such Payments as of the date
of the “change in ownership or control” (as such term is used and defined in
Section 280G of the Code), as determined by the Determination Firm (as defined
in Section 10(b) below). For purposes of this Section 10, present value shall be
determined in accordance with Section 280G(d)(4) of the Code. For purposes of
this Section 10, the “Parachute Value” of a Payment means the present value as
of the date of the “change in ownership or control” of the portion of such
Payment that constitutes a “parachute payment” under Section 280G(b)(2) of the
Code, as determined by the Determination Firm for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment.


(b)    The determination of whether an Excise Tax would be imposed, the amount
of such Excise Tax, and the calculation of the amounts referred to Section
10(a)(i) and (ii) above shall be made by an independent, nationally recognized
accounting firm or compensation consulting firm mutually acceptable to the
Company and Executive (the "Determination Firm") which shall provide detailed
supporting calculations. Any determination by the Determination Firm shall be
binding upon the Company and Executive. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Determination Firm hereunder, it is possible that Payments which
Executive was entitled to, but did not receive pursuant to Section 10(a), could
have been made without the imposition of the Excise Tax ("Underpayment"). In
such event, the Determination Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by the Company to or for the benefit of Executive but no later than March 15 of
the year after the year in which the Underpayment is determined to exist, which
is when the legally binding right to such Underpayment arises.


11.    Dispute Resolution.


11.01    Agreement to Arbitrate. In consideration for his continued employment
with the Company, and other consideration, the sufficiency of which is hereby
acknowledged, Executive acknowledges and agrees that any controversy or claim
arising out of or relating to Executive’s employment, termination of employment,
or this Agreement including, but not limited to, controversies and claims that
are protected or covered by any federal, state, or local statute, regulation or
common law, shall be settled by arbitration pursuant to the Federal Arbitration
Act. This includes, but is not limited to, violations or alleged violations of
any federal or state statute or common law (including, but not limited to, the
laws of the United States or of any state, or the Constitution of the United
States or of any state), or of any other law, statute, ordinance, including but
not limited to, the Age Discrimination in Employment Act, Title VII of the Civil
Rights Act of 1964, as amended, the Americans with Disabilities Act, the Equal
Pay Act, Executive Retirement Income Security Act of 1972, as amended, the
Rehabilitation Act of 1973, and any other statute or common law. This provision
shall not, however, preclude the Company from seeking equitable relief as
provided in Section 9.07 above.


11.02    Procedure. The arbitration shall be conducted in accordance with the
Employment Arbitration Rules of the American Arbitration Association (“AAA”).
Executive and the Company shall attempt to agree upon a single arbitrator,
either from a list provided by the AAA or otherwise. If the parties have not
agreed upon a single arbitrator within thirty (30) days after filing of the
demand for arbitration, each party shall, within fifteen (15) days thereafter,
select an arbitrator and, thereafter, the two arbitrators shall select a third
arbitrator from a list provided by the AAA and the three arbitrator panel shall
resolve the dispute. The arbitration shall be initiated in Atlanta, Georgia,
unless the parties agree in writing to a different location or the Arbitrator
directs the arbitration to be held at a different location. Filing fees and all
costs of the arbitrator panel shall be paid for by the Company. The arbitrator
panel shall determine which party has prevailed on the preponderance of the
issues (taking into account the substance and significance of the claims as well
as the number) and shall require the other party to pay the prevailing party’s
reasonable attorneys’ fees. The


10

--------------------------------------------------------------------------------





award rendered by the arbitrator shall be final and binding on the parties
hereto and judgment thereon may be entered in any court having jurisdiction
thereof. In addition to that provided for in the Employment Arbitration Rules,
the arbitrator has sole discretion to permit discovery consistent with the
Federal Rules of Civil Procedure and the judicial interpretation of those rules
upon request by any party; provided, however, it is the intent of the parties
that the arbitrator limit the time and scope of any such discovery to the
greatest extent practicable and provide a decision as rapidly as possible given
the circumstances of the claims to be determined. The arbitrator also shall have
the power and authority to grant injunctive relief for any violation of Sections
9.02 through 9.04 and the arbitrator’s order granting such relief may be entered
in any court of competent jurisdiction. The agreement to arbitrate any claim
arising out of the employment relationship or termination of employment shall
not apply to those claims which cannot be made subject to this provision by
statute, regulation or common law. These include, but are not limited to, any
claims relating to work related injuries and claims for unemployment benefits
under applicable state laws.


11.03    Rights of Parties. Nothing in this Section 11 shall be construed to
prevent either party from asking a court of competent jurisdiction to enter
appropriate equitable relief to enjoin any violation of this Agreement. Either
party shall have the right to seek such relief in connection with or apart from
the parties’ rights under this Section 11 to arbitrate all disputes. With
respect to disputes arising under this Agreement that are submitted to a court
rather than an arbitrator, including actions to compel arbitration or for
equitable relief in aid of arbitration, the parties agree that venue and
jurisdiction are proper in any state or federal court lying within Atlanta,
Georgia and specifically consent to the jurisdiction and venue of such court for
the purpose of any proceedings contemplated by this paragraph. By entering into
this Agreement the parties have expressly agreed to resolve any disputes covered
by this Agreement through the arbitration process described herein.


12.    Executive Acknowledgment.


By signing this Agreement, Executive acknowledges that the Company has advised
Executive of his right to consult with an attorney prior to executing this
Agreement; that he has the right to retain counsel of his own choosing
concerning the agreement to arbitrate or any waiver of rights or claims; that he
has read and fully understands the terms of this Agreement and/or has had the
right to have it reviewed and approved by counsel of choice, with adequate
opportunity and time for such review; and that he is fully aware of its contents
and of its legal effect. Accordingly, this Agreement shall not be construed
against any party on the grounds that the party drafted this Agreement. Instead,
this Agreement shall be interpreted as though drafted equally by all parties.
13.    Amendments.


This Agreement may not be altered, modified or amended except by a written
instrument signed by each of the parties hereto.


14.    Successors.


As used in this Agreement, the term the Company shall include any successors to
all or substantially all of the business and/or assets of the Company which
assumes and agrees to perform this Agreement.


15.    Assignment.


Neither this Agreement nor any of the rights or obligations of either party
hereunder shall be assigned or delegated by any party hereto without the prior
written consent of the other party, except that the Company may without the
consent of Executive assign its rights and delegate its duties hereunder to any
successor to


11

--------------------------------------------------------------------------------





the business of the Company. In the event of the assignment by the Company of
its rights and the delegation of its duties to a successor to the business of
the Company and the assumption of such rights and obligations by such successor,
the Company shall, effective upon such assumption, be relieved from any and all
obligations whatsoever to Executive hereunder. If a successor to the Company
fails to assume this Agreement and the Company’s obligations under this
Agreement, then the Company shall not be relieved of its obligations to
Executive hereunder.


16.    Waiver.


Waiver by any party hereto of any breach or default by any other party of any of
the terms of this Agreement shall not operate as a waiver of any other breach or
default, whether similar to or different from the breach or default waived.


17.    Severability.


In the event that any one or more of the provisions of this Agreement shall be
or become invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not be affected thereby.


18.    Survival.


Notwithstanding anything herein to the contrary, the provisions of Sections 7,
8, 9, 10, 11, 12 and 14 above and Sections 20, 22 and 23 below shall survive the
termination of this Agreement.


19.    Entire Terms.


This Agreement contains the entire understanding of the parties with respect to
the employment of Executive by the Company. There are no restrictions,
agreements, promises, warranties, covenants or undertakings other than those
expressly set forth herein. This Agreement supersedes all prior agreements,
arrangements and understandings between the parties, whether oral or written,
with respect to the employment of Executive.


20.    Notices.


Notices and all other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given when personally delivered or
if mailed in the manner herein specified, five (5) days after postmark of such
mailing when mailed by United States registered mail, return receipt requested,
postage prepaid, addressed as follows:


If to Executive:


Harold M. Cohen
400 Perimeter Center Terrace, Suite 1000
Atlanta, Georgia 30346


If to the Company to:


Popeyes Louisiana Kitchen, Inc.
400 Perimeter Center Terrace, Suite 1000
Atlanta, Georgia 30346
Attn: General Counsel


12

--------------------------------------------------------------------------------







or to such other address or such other person as Executive or the Company shall
designate in writing in accordance with this Section 20 except that notices
regarding changes in notices shall be effective only upon receipt.


21.    Headings.


Headings to Sections in this Agreement are for the convenience of the parties
only and are not intended to be a part of, or to affect the meaning or
interpretation of, this Agreement.


22.    Governing Law; Forum.


The Agreement shall be governed by the laws of the State of Georgia without
reference to the principles of conflict of laws. The parties agree that the
exclusive forum for any action for injunctive relief relating to the Restrictive
Covenants shall be the state or federal courts of the State of Georgia. If any
provision of any agreement, plan, program, policy, arrangement or other written
document between or relating to the Company and the Executive conflicts with any
provision of this Agreement, the provision of this Agreement shall control and
prevail.


23.    Compliance with Section 409A of the Code.


23.01    In General. To the extent this Agreement is subject to Section 409A of
the Code, the Company and Executive intend all payments under this Agreement to
comply with the requirements of such section, and this Agreement shall, to the
extent reasonably practicable, be operated and administered to effectuate such
intent.


23.02    Six-Month Delay in Certain Circumstances. Notwithstanding anything in
this Agreement to the contrary, to the extent that any amount or benefit that
would constitute non-exempt “deferred compensation” within the meaning of
Section 409A of the Code (“Non-Exempt Deferred Compensation”) would otherwise be
payable or distributable under this Agreement by reason of Executive’s
Separation from Service during a period in which he is a Specified Employee (as
defined below), then, subject to any permissible acceleration of payment by the
Company under Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order),
(j)(4)(iii) (conflicts of interest), or (j)(4)(vi) (payment of employment
taxes):


(i) the amount of such Non-Exempt Deferred Compensation that would otherwise be
payable during the six-month period immediately following Executive’s Separation
from Service will be accumulated through and paid or provided on the first day
of the seventh month following Executive’s Separation from Service (or, if
Executive dies during such period, within 30 days after Executive’s death) (in
either case, the “Required Delay Period”); and


(ii) the normal payment or distribution schedule for any remaining payments or
distributions will resume at the end of the Required Delay Period.


For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Section 409A of the Code.


23.03    Timing of Release of Claims. Whenever in this Agreement a payment or
benefit is conditioned on Executive’s execution of a release of claims, such
release must be executed and all revocation periods shall have expired within 60
days after Executive’s Separation from Service; failing which such payment or
benefit shall be forfeited. If such payment or benefit constitutes Non-Exempt
Deferred Compensation, and if such 60-day period begins in one calendar year and
ends in the next calendar year, the payment or benefit


13

--------------------------------------------------------------------------------





shall not be made or commence before the second such calendar year, even if the
release becomes irrevocable in the first such calendar year. In other words,
Executive is not permitted to influence the calendar year of payment based on
the timing of his signing of the release.


23.04    Timing of Reimbursements and In-kind Benefits. If Executive is entitled
to be paid or reimbursed for any taxable expenses under this Agreement, and such
payments or reimbursements are includible in Executive’s federal gross taxable
income, the amount of such expenses reimbursable in any one calendar year shall
not affect the amount reimbursable in any other calendar year, and the
reimbursement of an eligible expense must be made no later than December 31 of
the year after the year in which the expense was incurred. Executive’s rights to
payment or reimbursement of expenses under this Agreement shall not be subject
to liquidation or exchange for another benefit.


23.05    Treatment of Installment Payments. Each payment of termination benefits
under Section 8 of this Agreement, including, without limitation, each payment
or reimbursement of premiums for group medical, dental, vision and/or
prescription drug plan benefits, shall be considered a separate payment, as
described in Treas. Reg. Section 1.409A-2(b)(2), for purposes of Section 409A of
the Code.


24.    Withholding.     The Company may withhold from any amounts payable under
this Agreement such Federal, state, local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.


[SIGNATURE PAGE FOLLOWS]
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and
Executive has hereunto set his hand as of the day and year first above written.


                    
COMPANY:


POPEYES LOUISIANA KITCHEN, INC.        
                        


By: /s/ Cheryl A. Bachelder____________
Cheryl A. Bachelder
Chief Executive Officer




EXECUTIVE:




/s/ Harold M. Cohen_____________________
Harold M. Cohen




14